DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a substrate guide provided on a carrier frame of a carrier which holds a substrate substantially vertically so that a surface of the substrate is in a substantially vertical direction, the substrate guide supporting the substrate by being in contact with at least a peripheral edge end surface portion of the substrate, wherein the base includes a contact portion which comes into contact with the surface of the substrate adjacent to the peripheral edge end surface portion when the substrate is placed on the substrate support and the contact portion extends in a direction away from the planar support in a moving direction of the substrate support, as to the context of claim 1.
The prior art fails to teach or render obvious a carrier which holds a substrate substantially vertically so that a surface of the substrate is in a substantially vertical direction, wherein the base includes a contact portion which comes into contact with the surface of the substrate adjacent to the peripheral edge end surface portion when the substrate is placed on the substrate support and the contact portion extends in a direction away from the planar support in a moving direction of the substrate support, as to the context of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713